Citation Nr: 0008055	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  94-28 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of a nasal fracture.

2.  Entitlement to service connection for an upper 
respiratory disorder, including allergic rhinitis, 
tonsillitis, sinusitis and/or an upper respiratory infection, 
secondary to the nasal fracture disability.

3.  Entitlement to service connection for a psychiatric 
disorder, including depression, secondary to the nasal 
fracture disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from March 1976 to May 1978.  
This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana which denied an increased 
(compensable) rating for the residuals of a nasal fracture 
and which denied entitlement to service connection for 
sinusitis and depression secondary to the nasal fracture 
disability.  After the June 1996 Travel Board hearing held in 
New Orleans, the case was remanded to the RO for additional 
development.  The RO returned the case to the Board in June 
1999.

In January 2000, a hearing was held at the Board in 
Washington, D.C. before Michael D. Lyon, who is the Board 
Member making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102.  A transcript of the Central Office hearing testimony 
is in the claims file.

The Board notes that the RO issued a rating action, in June 
1998, in which the appellant's claims of entitlement to 
service connection for allergic rhinitis, tonsillitis, 
sinusitis, an upper respiratory infection and a nervous 
condition, including a major depressive episode, were denied.  
The Board finds that these additional diagnoses are closely 
related to the issues addressed in the earlier rating 
decisions and Board remand.  Therefore, the issues on appeal 
have been recharacterized, as reflected on the title page of 
this decision.


REMAND

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board 
originally remanded the case, in June 1997, for the gathering 
of medical records, as well as examinations of the appellant 
and the rendering of medical opinions. 

Pursuant to the remand instructions the appellant underwent a 
psychiatric examination in January 1998, and an examination 
of the nose, sinus, larynx and pharynx in February 1998.  
However, the remand explicitly listed a series of questions 
which were to be addressed by the examiners.  As noted by the 
appellant's representative in the June 1999 informal hearing 
presentation, the physician who conducted the nose 
examination did not respond to the requests for opinions as 
to the etiology of the appellant's allergic rhinitis; the 
severity of any currently manifested residuals of the 1978 
nasal fracture; the etiology, the onset date and severity of 
any currently manifested anosmia; whether or not any nasal 
pathology was caused by the appellant's residuals of a nasal 
fracture as opposed to some other factor or factors; and 
whether or not the appellant's nasal fracture disability 
aggravated or contributed to or accelerated any clinically 
demonstrated nasal disorder.  

In addition, as noted in the June 1998 remand, the Court has 
held that the term "disability" as used in 38 U.S.C.A. 
§§ 1110, 1131 and thus, 38 C.F.R. § 3.310(a) should refer to 
"any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition."  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  The appellant has 
been service-connected for residuals of a nasal fracture and 
he is claiming service-connection for sinusitis and 
depression related to the nasal disability.  Consideration of 
the factors discussed in the Allen case as they relate to the 
nasal disability and the claimed sinusitis is not reflected 
in the VA medical examinations or in the rating decisions.  
Since the appellant's depression might be related to or 
aggravated by his respiratory disorder(s), consideration of 
that issue must also be deferred.

Therefore, given the guidance offered by the Court in 
Stegall, the case must again be remanded.

1.  The RO should, with the appellant's 
assistance as needed, ascertain whether 
there are any treatment records, VA or 
private, that might be pertinent that are 
not on file.  If so, an attempt to obtain 
the records should be undertaken.  To the 
extent that there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  After the above medical records have 
been associated with the claims file, the 
appellant should be scheduled for a VA 
examination, as needed, to determine the 
nature, etiology and extent of his 
current nasal pathology, to be conducted 
due to the nature of the questions 
presented by an ENT specialist.  All 
indicated tests, including x-rays, should 
be accomplished and all clinical findings 
should be reported in detail.  The claims 
file should be provided to the examiner 
for review in conjunction with the 
examination.  The examiner should 
determine the nature, extent, severity 
and current symptomatology of any nasal 
disorder and should provide a written 
opinion as to the etiology of each 
disorder found.  The examiner should 
specifically comment on any discharge, 
crusting, headaches, scabbing or 
purulence.  If any of these symptoms are 
found or reported, their severity and 
frequency should be described.  If these 
matters can be resolved without an 
examination, that should be accomplished.

Based on the findings on examination, if 
conducted, and on the review of the 
medical evidence in the claims file, the 
examiner should express written opinions 
concerning the questions below.  If the 
information sought cannot be determined 
or is not ascertainable, the examiner 
should so state and explain why the 
question posed cannot be answered.  The 
examiner should opine as to:

	(a)  the severity of any currently 
manifested residuals of the 1978 nasal 
fracture;
	(b)  the etiology, onset date and 
severity of any currently manifested 
sinusitis;
	(c)  the etiology and onset date of 
any currently manifested allergic 
rhinitis; and
	(d)  the etiology, onset date and 
severity of any currently manifested 
anosmia.

The examiner should also render opinions, 
with degree of probability expressed, 
regarding:

	(a)  whether the appellant's 
sinusitis, if any, is causally or 
etiologically related to military 
service, pre-or post-service trauma, or 
some other cause or causes.  
	(b)  whether, based on what is 
medically known about causes or possible 
causes of nasal pathology and sinusitis, 
that any nasal pathology, including 
anosmia, was caused by the appellant's 
residuals of a nasal fracture as opposed 
to some other factor or factors.
	(c)  whether the appellant's nasal 
fracture disability aggravated or 
contributed to or accelerated any 
sinusitis or allergic rhinitis or 
aggravated any other nasal disorder, 
including anosmia?
	(d)  if the appellant's nasal 
fracture disability aggravated or 
contributed to or accelerated any 
sinusitis or allergic rhinitis or 
aggravated any nasal disorder, to what 
extent, stated in terms of a percentage, 
did it so contribute as compared to the 
natural progress of the condition or 
disease itself or as opposed to other 
possible contributing factors, if any?

3.  After the above medical records have 
been associated with the claims file, the 
RO should arrange for a VA psychiatric 
examination of the appellant by 
appropriate personnel in order to 
evaluate the etiology and extent of any 
depression-related condition(s).  The 
claims file should be made available to 
the examiner(s) in conjunction to 
examination.  The examiner(s) are 
requested to review the pertinent medical 
records, and provide a written opinion as 
to the presence, etiology and onset of 
any depression and/or other psychiatric 
pathology, if found.  Specifically, the 
examiner(s) are requested to provide an 
opinion as to the medical probability 
that any documented depressive condition 
is related to symptoms of the appellant's 
nasal disability.  The examiner(s) should 
also discuss, with degree of medical 
probability expressed, the proportion of 
the appellant's depression, if any, 
(expressed as a percentage) that can be 
attributed to his nasal disability.  The 
results of all psychological testing and 
previous treatment of record should be 
discussed and the progression of the 
appellant's depression, if any, should be 
delineated.

4.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical examination reports.  If the 
reports do not include all test reports, 
special studies or fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the examiner(s) for corrective action.  
38 C.F.R. § 4.2.  "If the [examination] 
report does not contain sufficient detail 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes."  Green v. 
Derwinski, 1. Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

5.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

6.  After completion of the above, the RO 
should again adjudicate the appellant's 
claims on the appropriate legal basis and 
with consideration of all pertinent 
regulations.  The RO should specifically 
discuss Allen v. Brown.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a Supplemental Statement of the Case.  It is requested that 
this statement specifically set forth the reasons and bases 
for the decision.  No action by the appellant is required 
until he receives further notice.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


